Citation Nr: 1106331	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-13 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a cardiac disability, 
to include ischemic heart disease, to include as secondary to 
service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to higher initial ratings for PTSD, rated 30 
percent disabling from September 15, 2005 to June 14, 2006, 50 
percent disabling from June 15, 2006 to November 25, 2007, 100 
percent disabling from November 26, 2007 to December 31, 2007, 
and 70 percent disabling since January 1, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to August 
1969, including service in the Republic of Vietnam.  He received 
the Purple Heart Medal and Combat Action Ribbon.

These matters come before the Board of Veterans' Appeals (Board) 
from August 2006 and January 2007 rating decisions of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In the August 2006 decision, the RO granted 
service connection for PTSD and assigned an initial disability 
rating of 10 percent, effective September 15, 2005.

In the January 2007 decision, the RO denied entitlement to 
service connection for hypertensive heart disease, status post 
myocardial infarction.

In October 2007, the RO assigned a higher initial 30 percent 
disability rating, from September 15, 2005 to June 14, 2006, and 
a higher initial 50 percent disability rating, from June 15, 
2006, for PTSD.

In February 2008, the RO assigned a temporary initial 100 percent 
disability rating, from November 26, 2007 to December 31, 2007, 
and an initial 50 percent rating from January 1, 2008, for PTSD.

In March 2008, the Veteran requested a local hearing before a 
Decision Review Officer (DRO) at the RO.  In July 2008, an 
informal hearing conference with a DRO was conducted with the 
Veteran's representative.  In July 2008, the Veteran withdrew his 
formal DRO hearing request.

In October 2008, the RO granted a higher initial 70 percent 
disability rating for PTSD, effective January 1, 2008.

In his February 2007 substantive appeal (VA Form 9), the Veteran 
requested a Board hearing before a Veterans Law Judge at the RO 
(Travel Board hearing) with regard to his claim for higher 
initial ratings for PTSD.  As the Veteran has withdrawn his 
appeal for higher initial ratings for PTSD, his hearing request 
is also deemed to be withdrawn.

The Veteran was granted an initial 100 percent rating for PTSD 
from November 26, 2007 to December 31, 2007.  As the Veteran was 
granted the full benefit he sought during this period, his claim 
for higher initial ratings for PTSD during this period is not at 
issue.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The issues of entitlement to service connection for 
hypertension, entitlement to increased ratings for 
bilateral hearing loss and a shell fragment wound to the 
right leg with limited function of the right knee, and 
entitlement to special monthly compensation have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In July 2008, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew the appeal as to the issue of 
entitlement to higher initial ratings for PTSD.

2.  The Veteran served in Vietnam during the Vietnam War era.

3.  The Veteran has been diagnosed as having ischemic heart 
disease, which is present to a compensable degree.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, as 
to the issue of entitlement to higher initial ratings for PTSD, 
have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).

2.  The criteria for service connection for a cardiac disability, 
namely ischemic heart disease, are met.  38 U.S.C.A. §§ 1110, 
1116, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§  3.303, 
3.307, 3.309(e), 4.104, Diagnostic Codes (DCs) 7005, 7006, 7017 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD Initial Rating

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made by the Veteran or by his or her authorized representative.  
Id.  

In the present case, the Veteran submitted a July 2008 written 
statement (VA Form 21-4138) in which he stated that he was 
satisfied with the results of the July 2008 informal hearing  
conference, wherein it was agreed that a higher initial 70 
percent rating for PTSD was warranted pending a VA examination.  
Therefore, he cancelled his request for a formal DRO hearing, but 
wished to continue his appeal for service connection for a 
cardiac disability.  In an October 2008 rating decision, the RO 
granted a higher initial 70 percent rating for PTSD, effective 
January 1, 2008.  

A veteran is presumed to be seeking the maximum rating permitted 
by law, but may limit his appeal to a lesser benefit.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993); Hamilton v. Brown, 4 Vet. App. 
528, 544 (1993).  As the Veteran expressed satisfaction with an 
initial 70 percent rating for PTSD and the full benefit sought on 
appeal was granted in the October 2008 rating decision, the 
Veteran has withdrawn the appeal as to the initial rating issue 
and, hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


Service Connection

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

As the Board is granting the claim for service connection for a 
cardiac disability, the claim is substantiated, and there are no 
further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 
(2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran, who, during active military service, served in Vietnam 
during the period beginning in January 1962 and ending in May 
1975, is presumed to have been exposed to herbicides.  38 C.F.R. 
§§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected even though there is no record of such disease 
during service: chloracne or other acneform disease consistent 
with chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea), and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Effective August 31, 2010, VA amended the regulatory provisions 
governing service connection on a presumptive basis due to 
exposure to herbicides.  Specifically, the final rule amends 
38 C.F.R. § 3.309(e) by adding, among other disabilities, 
ischemic heart disease (including, but not limited to, acute, 
subacute, and old myocardial infarction; atherosclerotic 
cardiovascular disease including coronary artery disease 
(including coronary spasm) and coronary bypass surgery; and 
stable, unstable and Prinzmetal's angina).  See 75 Fed. Reg. 
53,202-53,216, 53,205 (Aug. 31, 2010).   

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year after the last date on 
which the Veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

The Veteran's medical records reveal that he has been diagnosed 
as having ischemic heart disease, to include coronary artery 
disease.  His medical records further indicate that he has a 
history of a myocardial infarction, underwent coronary artery 
bypass surgery, and has experienced numerous cardiac symptoms 
over the years (e.g. angina, dizziness, sweating), and has a long 
history of medication use for his cardiac disabilities.  Thus, 
the Veteran's ischemic heart disease has clearly become manifest 
to a degree of 10 percent or more since service.  See 38 C.F.R. § 
4.104, DCs 7005, 7006, 7017.

As the Veteran served in Vietnam he is presumed to have been 
exposed to herbicides, including Agent Orange.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307.  He has been diagnosed as having 
ischemic heart disease, which manifests to a degree of 10 percent 
or more and he was exposed to herbicides in Vietnam.  Service 
connection for a cardiac disability, diagnosed as ischemic heart 
disease, is granted on a presumptive basis.  38 U.S.C.A. §§ 1110, 
1116; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).


ORDER

Entitlement to service connection for a cardiac disability, 
namely ischemic heart disease, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


